Case 2:18-cv-03004-SB-LAL Document 36 Filed 12/14/20 Page 1 of 1 Page ID #:1465




  1
  2
  3                                                                        JS-6
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   RONALD GILLION,                                  Case No. LACV 18-3004-SB (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   DEBBIE ASUNCION, Warden,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
 21   DATED: December 14, 2020                     ________________________________________
 22                                                HONORABLE STANLEY BLUMENFELD, JR.
                                                   UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
